DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 8, 10, 11, 14 – 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 11, the newly added limitations “the supplement plan generator module includes a supplement instruction descriptor configured to include storage instructions as to a supplement.” The examiner can assume a meaning but the applicant should make the limitation clear and precise as to what said “storage instructions” are and how they relate to a supplement. It also is not understood the location of the supplements that are to be stored.  

 Claims 4 – 8, 10, 14 – 18 and 20 depend on independent claims 1 or 11, therefore the claims are also rejected. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 – 8, 10, 11, 14 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadad et al (US 2019/0290172) in view of Courchesne et al (US 2015/0227681).
As to claim 1, Hadad et al teaches a system for generating a supplement instruction (paragraph [0010]...provide personalized nutrition recommendations) set using artificial intelligence (paragraph [0102]...artificial intelligence (AI)), the system comprising:
at least a server (paragraph [0356]...the computer system 6601 includes a central processing unit (CPU, also "processor" and "computer processor" herein) 6605, which can be a single core or multi core processor, or a plurality of processors for parallel processing); 

receive training data (paragraph [0146]...the analyzer can be used to determine a specific attribute of a food item), wherein receiving the training data further comprises:
receiving a first training set (paragraph [0146]...the analyzer can include a training set) including a plurality of first data entries (paragraph [0005]...analyze data indicative of foods consumed by a user ; paragraph [0146]...multiple attributes of the food item), each first data entry of the plurality of first data entries including at least an element of physiological state data (paragraph [0223]...the plurality of data sets can include a plurality of physiological inputs associated with the user) and at least a correlated first prognostic label (paragraph [0151]... the labeling machine can use the heuristic labeler approach to develop an analyzer. The analyzer of the heuristic labeler approach can analyze food items for a specific characteristic of foods (e.g. dietary needs, such as vegetarian, vegan, gluten free, etc.). Such analyzer can use a special vocabulary list that is pre-defined for each specific characteristic to determine whether a new food item should be labeled with the characteristic or not. Each analyzer of the heuristic labeler approach can contain three components: a vocabulary list, a labeling logic, and a training set ; paragraph [0152]...the vocabulary list can contain groups of words that are correlated to a food characteristic (e.g. gluten free), also referred to as a food label); and receiving a second training set (paragraph [0146]... one or more training sets can be created) including a plurality of second data entries, each second data entry of the plurality of second data entries (paragraph [0005]...determine an effect of individual foods on a glucose level of the user, based on changes to the user's glucose level as measured by the glucose level monitor) including at least a second prognostic label (paragraph [0145]...the labeling machine can use a machine learning approach or a non-machine learning heuristic approach to develop a food labeler that can discover characteristics about foods. The machine learning approach can be referred to as a " label classifier" approach. The non-machine learning heuristic approach can be referred to as a "heuristic labeler" approach. The label classifier approach or the heuristic labeler approach can generate at least one algorithm for at least one food labeler to identify and label at least one particular abstraction layer of at least one food. The identification and labeling of particular abstraction layer of food can be referred to as food labeling. The label classifier and the heuristic labeler can use one or more logical entities known as an analyzer and a problem solver for food labeling. Both the label classifier and the heuristics labeler can be evaluated using a corpus of pre-defined food data to assess how well each food labeler can perform. The labeling machine can use various statistical models (e.g. precision, recall, etc.) to evaluate performance of the food labeler) and at least a correlated ameliorative process label (paragraph [0240]...the user may eat pizza often for lunch, and the insights and recommendation engine 230 can detect that consumption of pizza is correlated with a spiked increase in the user's blood glucose level. The insights and recommendation engine 230 can identify other foods that, when eaten with pizza, can reduce the blood glucose level. The insights and recommendation engine 230 can also identify one or more alternative food items to replace pizza);
a diagnostic engine (paragraph [0087]...accordance with some embodiments. In one aspect, the ecosystem 100 can include a platform 200. The platform 200 can include three components: a food analysis system 210, a device/data hub 220, and an insights and recommendation engine 230) operating on the at least a server, wherein the diagnostic engine is configured to:
record at least a biological extraction from a user (paragraph [0305]...from the device/data hub 220 regarding a biological signal of the user); 
and generate a diagnostic output (paragraph [0235]...output of insights and recommendation engine 230 can include biomathematical predictive models that use metric spaces, decision trees, and decision tree learning algorithms) based on the at least a biological extraction and the training data, wherein generating further comprises performing at least a machine-learning algorithm (paragraph [0235]...biomathematical predictive models that use metric spaces, decision trees, and decision tree learning algorithms) as a function of the training data and the at least a biological extraction;
paragraph [0238]...the insights and recommendation engine 230 can suggest meal plan recommendations that are tailored to an individual's body and its responses) operating on the at least a server, the plan generator module
designed and configured to generate, a comprehensive instruction set associated with the user as a function of the diagnostic output (paragraph [0081]...provide personalized nutrition recommendations that continuously evolve with the individual's lifestyle), said comprehensive instruction set including a nutrition instruction set identifying a food for the user to avoid consuming (paragraph [0325]...the one or more recommendations can comprise at least one food to consume or avoid, a combination of two or more foods to consume or avoid, or at least a time to consume or avoid at least one food):
a supplement plan generator module (paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) operating on the at least a server, the supplement plan generation module designed and configured to generate, a supplement instruction set associated with the user as a function of the identified food for the user to avoid consuming (paragraph [0328]...The user's lifestyle can comprise exercising, walking, standing, sitting, stress management, meditation, medication, dietary supplementation, sexual activity, or sleeping. The food analysis module 210 can be in communication with one or more user devices (e.g., the glucose level monitor 111, the wearable device 112, the mobile device 114, or the medical device 116, etc.) to determine a relationship between one or more of the group comprising: the user's lifestyle, consumption of food(s) or individual food(s), or the glucose level or the additional biomarker level of the user. The food analysis module 210 can suggest a change in the user's lifestyle that has been shown to or is predicted to (e.g., by a healthcare professional or by using machine learning algorithms) help maintain or change the user's glucose level or additional biomarker level), wherein the supplement plan generator module (paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) includes a supplement instruction descriptor (paragraph [0094]...food related data) configured to include storage instructions (paragraph [0094]...the food-related data can be classified into a plurality of different categories, for example 2, 3, 4, 5 or more categories. In some cases, a category may include one or more subcategories ; paragraph [0095]...the food-related data that is analyzed by the food analysis system 210 may be separated into four different categories, for example (1) elementary foods, (2) recipes, (3) packaged foods, and (4) restaurant dishes) as to a supplement (Examiner’s note: The applicant doesn’t specifically define “storage instructions” in the claim, so the examiner rejects the claim as if the “storage instructions” are just a  classification system. In other words, the supplement plan generator will store the different supplements into different classes based on the type of supplement).
Hadad et al fails to explicitly show/teach performing at least a machine-learning algorithm configured to receive prognostic labels as inputs and outputs an ameliorative label.
However, Courchesne et al performs at least a machine-learning algorithm (paragraph [0083]... classification algorithm is a classification tree) configured to receive prognostic labels as inputs  and outputs an ameliorative label (paragraph [0083]...methods use boosted classification trees to build the screening, diagnostic and prognostic classifiers, with or without the use of modules to classify the genes. This classification regime is divided into two main components. First, the underlying classification algorithm is a classification tree. Second, boosting is applied to this baseline classifier to increase the prediction strength. The resulting learning algorithm retains the strengths of the baseline classifier while improving the overall predictive capability. In particular embodiments, there are two classes, ASD and non-ASD; the classes are represented symbolically by +1 and -1. The training dataset consists of labeled cases (x.sub.1, y.sub.1), (x.sub.2, y.sub.2), . . . , (x.sub.N, y.sub.N). Here, y.sub.i is a class label and x.sub.i is vector of variables or features measured for the i-th individual. A classifier is represented by a function C(x) whose input is a vector x in the feature space and whose output is one of the class labels).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for Hadad et al to performance at least a machine-learning algorithm configured to receive prognostic labels as inputs and outputs an ameliorative label, as in Courchesne et al, for the purpose of boosting/updating a classifier with the newly added training data. 

As to claim 4, Hadad et al teaches the system, wherein the supplement plan generator module (paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) operating on the at least a server (paragraph [0356]...the computer system 6601 includes a central processing unit (CPU, also "processor" and "computer processor" herein) 6605, which can be a single core or multi core processor, or a plurality of processors for parallel processing) is further configured to receive at least an element of user data from a user client device (paragraph [0087]...the ecosystem 100 can also include devices 110. The devices 110 can include a wearable device 112 (e.g., a smart watch, fitness tracker, etc.), a mobile device 114 (e.g., a cell phone, a smart phone, a voice recorder, etc.), a medical device 116 (e.g. a glucose monitor, insulin pump, heart rate monitor (HRV), skin temperature sensor, etc.), or more. One or more of the devices 110 (e.g., the mobile device 114) can have access to one or more social network service (SNS) accounts (e.g., Facebook, Instagram, Twitter, Snapchat, Reddit, Yelp, Google+, Tumblr, etc.), thereby to allow any information or data (e.g., images, videos, texts, audio records, etc.) of the user accessible to the platform 200. The devices 110 can be in communication with each other. The platform 200 can be in communication with the devices 110. The platform 200 can be in communication with the Internet 120 and database(s) 130 (e.g., other food, nutrition, or healthcare providers)).

As to claim 5, Hadad et al teaches the system, wherein the user data further comprises a dosage form preference (paragraph [0240]... The behavioral change can be a preference selected by the user, or a suggestion generated by the insights and recommendation engine 230 ; paragraph [0276]...as shown in FIG. 33B, the window may display a timeline of multiple events, including insulin injection and its dosing amount, daily activities (e.g. Bicycling), and food items or dishes (e.g., Green on Green Salad, Morning Smoothie). As shown in FIG. 33C, the window may display which food items the user has frequently consumed (e.g. Goji Berries, Mangos), and an average blood glucose response to such food items).   

As to claim 6, Hadad et al teaches the system, wherein the user data further comprises a dosage frequency preference (paragraph [0240]... The behavioral change can be a preference selected by the user, or a suggestion generated by the insights and recommendation engine 230 ; paragraph [0276]...as shown in FIG. 33B, the window may display a timeline of multiple events, including insulin injection and its dosing amount, daily activities (e.g. Bicycling), and food items or dishes (e.g., Green on Green Salad, Morning Smoothie). As shown in FIG. 33C, the window may display which food items the user has frequently consumed (e.g. Goji Berries, Mangos), and an average blood glucose response to such food items).  

As to claim 7, Hadad et al teaches the system, wherein the user data further comprises a quality preference (paragraph [0243]...A combination of foods and at least one or more of the other factors can improve the quality of recommendations generated by the insights and recommendation engine 230).

paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) operating on the at least a server is further configured to receive at least an element of advisory data from an advisor client device (paragraph [0341]...Referring to FIG. 60, the DGM 101 can be further configured to connect the user to a healthcare or fitness specialist 270. The DGM 101 (e.g., the food analysis module 210 and/or the insights and recommendation engine 230) can be configured to identify the healthcare or fitness specialist 270 for the user based on the effect of individual foods on the glucose level or the additional biomarker level of the user. The healthcare or fitness specialist 270 can comprise a certified diabetes educator (CDE), nutritionist, dietitian, physician, nurse, or a physical trainer. The healthcare or fitness specialist 270 can provide telemedicine (e.g., providing diagnosis or treatment of a health condition or disease by telelcommunication), nutritional advice (e.g., regarding the glucose management and its relation to diet and other lifestyles), and coaching (e.g., exercise routines)).

As to claim 10, Hadad et al teaches the system, wherein the supplement plan generator module (paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) operating on the at least a server is further configured to transmit the supplement instruction set associated with the user to a user client device (paragraph [0090]...the insights and recommendation engine 230 can be in communication with the food analysis system 210 and the device/data hub 220. As such, the engine 230 can create and analyze any correlation between information from the food ontology and information from the personalized data network. The engine 230 constitutes the "brains" of the platform 200, and functions as a food global positioning system (food GPS) for the user. The engine 230 can account for the user's own day-to-day nutritional needs based on how the user's biomarkers react to different foods at different times. Thus, the engine 230 can generate personalized food, health, and wellness recommendations for the user. The engine 230 can be in communication with the devices 110 directly or through communication with the device/data hub 220. In an example, the engine 230 may use the devices 110 to relay the recommendations to the user in a visible format).

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons above. 

Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons above. 

. 


Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
Hadad et al in clearly shows a supplement plan generator module (paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) operating on the at least a server, the supplement plan generation module designed and configured to generate, a supplement instruction set associated with the user as a function of the identified food for the user to avoid consuming (paragraph [0328]...The user's lifestyle can comprise exercising, walking, standing, sitting, stress management, meditation, medication, dietary supplementation, sexual activity, or sleeping. The food analysis module 210 can be in communication with one or more user devices (e.g., the glucose level monitor 111, the wearable device 112, the mobile device 114, or the medical device 116, etc.) to determine a relationship between one or more of the group comprising: the user's lifestyle, consumption of food(s) or individual food(s), or the glucose level or the additional biomarker level of the user. The food analysis module 210 can suggest a change in the user's lifestyle that has been shown to or is predicted to (e.g., by a healthcare professional or by using machine learning algorithms) help maintain or change the user's glucose level or additional biomarker level), wherein the supplement plan generator module (paragraph [0326]... The food analysis module 210 can automatically direct the food delivery or meal plan service(s) 250 to deliver such meal (and/or supplements) to the user with or without the user's confirmation) includes a supplement instruction descriptor (paragraph [0094]...food related data) configured to include storage instructions (paragraph [0094]...the food-related data can be classified into a plurality of different categories, for example 2, 3, 4, 5 or more categories. In some cases, a category may include one or more subcategories ; paragraph [0095]...the food-related data that is analyzed by the food analysis system 210 may be separated into four different categories, for example (1) elementary foods, (2) recipes, (3) packaged foods, and (4) restaurant dishes) as to a supplement (Examiner’s note: The applicant doesn’t specifically define “storage instructions” in the claim, so the examiner rejects the claim as if the “storage instructions” are just a  classification system. In other words, the supplement plan generator will store the different supplements into different classes based on the type of supplement).
Hadad et al in view of Courchesne et al shows all the limitations as claimed. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2122